     Case 1:18-cr-00029-JRH-BKE Document 91 Filed 05/15/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


UNITED STATES OF AMERICA


V.                                          CASE NO. CR 118-029

GLORIA OKOLIE




                      GOVERNMENT'S EXHIBIT LIST

Number                      Exhibit                    Offered   Admitted


     1                  BBVA Records
                   GC Investments Account

     lA             Vince Davidson Emails
                                                     05\\3^V^    cs\e\3D«
     IB              Allpine Title Emails
                                                                 oSl\3)soiR
     2            Stop Payment- BOA check


     3            Wire Confirmation - BOA
                 Davidson to GC Investments                      CSl\3l^lS
     4        First National/ First Convenience
                Paul Aisosa Account Records

     5           Wells Fargo PE & A Records


     6                     BB&T
                       GC Investments

     7     Wells Fargo Okolie personal account-
           combined checking and money market
     8      Second Wells Fargo Personal Account
                           Savings
 Case 1:18-cr-00029-JRH-BKE Document 91 Filed 05/15/19 Page 2 of 2




9              Aisosa Plea agreement


10                   Tax return



11             8/19 Kwame Idris email


12             8/20 Kwame Idris email


13              9/7 Kwame Idris email


14                     Invoice



15                  Business card
